t c no united_states tax_court keith m rudman petitioner v commissioner of internal revenue respondent docket no filed date held earnings realized by petitioner a member of the chicago board_of trade from trading in commodities futures contracts are subject_to self- employment_tax harlan m ten pas for petitioner david s weiner for respondent -- - opinion swift judge for respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty as follows accuracy-related_penalty year deficiency sec_6662 a dollar_figure dollar_figure unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the remaining issue for decision is whether petitioner a commodities_dealer is subject_to self- employment_tax on earnings from trading u s treasury bond commodities futures contracts background the facts of this case were submitted fully stipulated under rule and are so found at the time the petition was filed petitioner resided in winnetka illinois in years prior to petitioner was a member of the chicago board_of trade cbot and petitioner actively_traded u s treasury bond futures contracts for his own account on the trading floor of the cbot in the commodity futures trading commission cftc initiated an investigation of petitioner regarding alleged improper trading conduct the specifics of which are not in the record petitioner remained a member of the cbot because of the ongoing cftc investigation however in while the investigation was pending petitioner chose to conduct his trades through a floor broker rather than conduct his trades directly on the trading floor of the cbot in petitioner realized a total of dollar_figure in net gains relating to his trading in commodities futures contracts through the broker and petitioner paid more than dollar_figure in commissions to the floor broker on date as a result of the settlement with the cftc of the above investigation petitioner was allowed to trade directly on the floor of the cbot under the supervision of another trader on his timely filed federal_income_tax return petitioner treated the total dollar_figure in net gains that petitioner realized in relating to his trading activity in commodities futures contracts through the broker as capital_gains and reported them on schedule d capital_gains_and_losses of his income_tax return on his schedule c profit or loss from q4e- business of his income_tax return petitioner claimed dollar_figure as ordinary and necessary business_expenses relating to his commodity trading activity and petitioner indicated that he was in the trade_or_business of a commodities_dealer the record does not indicate that the dollar_figure in commission expenses paid to the floor broker was not included in the ordinary and necessary expenses claimed on petitioner’s federal_income_tax return in a notice_of_deficiency mailed to petitioner respondent determined that the earnings relating to petitioner’s trading in futures contracts were subject_to self-employment_tax discussion sec_1401 imposes a tax on self-employment_income from a taxpayer’s trade_or_business generally capital_gains are excluded from self-employment_income see sec_1402 a in however congress enacted sec_1402 which provided that gains realized by commodities dealers in the ordinary course of trading in futures contracts are subject_to self-employment_tax deficit_reduction_act_of_1984 publaw_98_ sec_102 98_stat_622 sec_1402 specifically states that in determining the net_earnings from self- employment of any options_dealer or commodities_dealer there shall not be excluded any gain_or_loss in the normal course of the taxpayer’s activity of dealing in or trading sec_1256 contracts from - - sec_1256 contracts or property related to such contracts emphasis added a commodities_dealer is defined in sec_1402 b as a person who is actively engaged in trading sec_1256 contracts and is registered with a domestic board_of trade which is designated as a contract market by the commodities futures trading commission the term sec_1256 contract means any regulated_futures_contract -- such as the u s treasury bond futures contracts in which petitioner traded sec_1402 c petitioner argues that his trading activity in through a broker did not occur in the normal course of his commodities trading activity and therefore that sec_1402 does not apply petitioner argues that his regular trading activity in prior years which involved petitioner’s personally making trades on the floor of the cbot is distinguishable from the trades in which petitioner because of the cftc investigation conducted through a floor broker petitioner notes particularly that he incurred dollar_figure in broker’s fees relating to the latter transactions respondent contends that throughout petitioner was a commodities_dealer and that the dollar_figure in earnings petitioner realized from his commodities futures trades is subject_to self- employment_tax -- - we conclude that petitioner’s earnings in from his commodities trading transactions do not qualify for an exception from self-employment_tax petitioner has not established that his trading activity in commodities futures contracts in was outside the scope of his normal trading activity petitioner has not established that the trades on his behalf in were less frequent or regular than the trades in prior years other than the use of a broker on the floor of the cbot in lieu of petitioner himself being on the floor the evidence in this case does not establish any significant factual differences in petitioner’s trading activity petitioner remained a member of the cbot on his federal_income_tax return petitioner indicated that he was in the trade_or_business of trading commodities futures contracts and he claimed his related expenses as ordinary and necessary expenses of a trade_or_business we conclude that the use of a floor broker by petitioner does not substantially alter the normal course of petitioner’s commodities trading activity and that the earnings petitioner realized therefrom in are subject_to self-employment_tax in 94_tc_893 for purposes of qualifying losses as ordinary losses under sec_108 of the deficit_reduction_act_of_1984 publaw_98_369 - stat we distinguished brokers and investors who were not floor traders floor brokers or members of an exchange from commodities dealers among other reasons kovner is distinguishable from the instant case in that the parties herein concede that petitioner was a commodities_dealer and that petitioner at all times remained a member of the cbot and had the ability to conduct trades on the floor of the cbot to reflect the foregoing decision will be entered under rule
